Citation Nr: 0722101	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1965 to February 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
remand order endorsed a Joint Motion by the parties.  The 
appeal was initiated from a September 2003 rating decision by 
the Fort Harrison, Montana Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
PTSD, rated 30 percent.  In January 2006, a videoconference 
hearing was held before a Veterans Law Judge who no longer is 
with the Board, and whose decision increasing the rating to70 
percent was the subject of the Court's remand .  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required. 


REMAND

In June 2007 the veteran was advised that the Veterans Law 
Judge who conducted his videoconference hearing was no longer 
with the Board, and that he was entitled to another hearing 
should he so choose.  He responded with a request for a 
videoconference hearing.  Since videoconference (as well as 
Travel Board) hearings are scheduled by the RO, see 38 C.F.R. 
§ 20.704(a), the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a videoconference hearing 
before a Veterans Law Judge, and provide 
him and his representative with written 
notification of the date, time, and 
location of said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


